SCHEDULE 14C INFORMATION Check the appropriate box: [ ] Preliminary Information Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ X ] Definitive Information Statement Calvert Social Investment Fund Balanced Portfolio (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: Proposed maximum aggregate value of transaction: Total Fee Paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a) (2) and identify the filing for which the offsetting fee was paid previously. Identify previous filing by registration statement number, or the Form or Schedule and the date its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: CALVERT SOCIAL INVESTMENT FUND CALVERT BALANCED PORTFOLIO 4550 Montgomery Avenue, Suite 1125N Bethesda, Maryland 20814 INFORMATION STATEMENT REGARDING A CHANGE TO THE FUND'S PORTFOLIO MANAGER This Information Statement is being supplied to all shareholders of the Calvert Balanced Portfolio (the "Portfolio"), a series of Calvert Social Investment Fund (the "Fund") to inform you of the following change to the management of the Portfolio. On September 11, 2013, following approval by the Board of Trustees of the Fund, Calvert Investment Management, Inc. ("CIM") assumed responsibility for the day-to-day management of the portion of the equity assets of the Portfolio formerly managed by New Amsterdam Partners LLC ("NAP"). Profit Investment Management, Inc. ("Profit") will continue to manage its current portion of the equity assets of the Portfolio. We are not asking you for a proxy and you are requested not to send us a proxy. This Information Statement is to be mailed to shareholders of record on or about November 30, 2013. Shareholders of the Portfolio of record at the close of business on September 30, 2013 ("record date") are entitled to receive this Information Statement. As of this date, as shown on the books of the Portfolio, there were issued and outstanding 16,883,716.90 shares of the Portfolio. As of this same date, Board ownership of Portfolio shares was as follows: Rebecca Adamson None Richard L. Baird, Jr. $10,001-$50,000 John G. Guffey, Jr. $10,001-$50,000 Miles D. Harper, III None Joy V. Jones None Terrence J. Mollner None Sydney A. Morris $1-$10,000 Barbara J. Krumsiek None D. Wayne Silby $50,001-$100,000 As of September 30, 2013, the respective officers of the Portfolio beneficially owned less than 1% of the outstanding shares of the Portfolio, and the following shareholders owned of record or beneficially 5% or more of the outstanding voting securities of the Portfolio as shown: Name and Address % Owned Pershing LLC, Jersey City, NJ 6.92% of Class B Charles Schwab & Co. Inc., San Francisco, CA 6.76% of Class B Special custody account FBO customers American Enterprise Investment Serv, Minneapolis, MN 6.15% of Class B SEI Private Trust Company, Oaks, PA 57.20% of Class Y Raymond James, St. Petersburg, FL 36.11% of Class Y Omnibus for Mutual Funds Southwest Securities, Inc. 5.10% of Class Y FBO Blue Globe Inc. DBPP MLPF&S, Jacksonville, FL 14.52% of Class C For the sole benefit of its customers First Clearing LLC, Saint Louis, MO 11.34% of Class C Special custody account for the exclusive benefit of customers Pershing LLC, Jersey City, NJ 7.86% of Class C American Enterprise Investment Serv, Minneapolis, MN 7.00% of Class C Fidelity Investments Institutional, Covington, KY 88.74% of Class I Operations Co as agent for certain employee benefit plans 1 Background. CIM serves as investment advisor to the Fund and to the several other registered investment companies in the Calvert Family of Funds. Calvert Investment Distributors, Inc. ("CID") serves as the principal underwriter to the Fund. Calvert Investment Administrative Services, Inc. ("CIAS") has been retained by the Fund to provide certain administrative services necessary to the conduct of its affairs. CIM, CID and CIAS are located at 4550 Montgomery Avenue, Suite 1100N, Bethesda, Maryland 20814, and are indirectly wholly owned subsidiaries of Ameritas Mutual Holding Company. CIM entered into an investment advisory agreement with the Fund on March 1, 1999 (the "Advisory Agreement"). The Board of Trustees, including the Trustees who are not "interested persons" ("Independent Trustees") as defined under the Investment Company Act of 1940 ("1940 Act"), last approved the continuance of the Advisory Agreement on December 11, 2012. The Advisory Agreement was last submitted to shareholders for approval on February 24, 1999. CIM manages the fixed income portion of the Portfolio, and has historically retained one or more sub-advisors to handle the day-to-day management of the Portfolio’s equity assets. NAP has served as the sub-advisor to a portion of the Portfolio’s equity assets since June 30, 2004. NAP is a Delaware limited liability company with a principal place of business at 475 Park Avenue South, New York, NY 10016. Under the sub-advisory agreement, NAP received a fee of 0.25% of the first $250 million of the Portfolio’s average daily net assets it manages, and 0.20% of any such assets over $250 million. For the Portfolio’s fiscal year ended September 30, 2012, $536,685 in fees were paid to NAP. Profit currently serves as sub-advisor to approximately 25% of the Portfolio’s equity assets. This allocation is unaffected by this change. Profit’s principal place of business is 7500 Old Georgetown Road, Suite 700, Bethesda, MD 20814. Board Action. On September 10, 2013, the Board of Trustees of the Fund, including the Independent Trustees, voted to terminate the contract of sub-advisor, and approved CIM assuming NAP’s portfolio management responsibilities. Following Board approval, CIM assumed responsibility for the day-to-day management of the equity portion of the Portfolio formerly managed by NAP at the close of business on September 11, 2013. This change was precipitated by underperformance of the portion of the Portfolio managed by NAP against its passive and active benchmarks, and a deterioration of the Portfolio’s risk/reward profile due to NAP’s investment style. After careful consideration, CIM determined that it was best suited to achieve the Portfolio’s investment objective, and this change was made in an effort to institute stability to the Portfolio’s management. Board Considerations. At the meeting held on September 10, 2013, the Board received information from CIM about the proposed management change and the rationale and benefits thereof. At this meeting, the Board of Trustees was provided with information concerning the Advisory Agreement and was informed of the standards it 2 should apply in determining whether to approve the management change. The Board of Trustees was provided information with respect to the factors noted below. The Trustees engaged in a detailed discussion of the materials with representatives from CIM’s management team. The Independent Trustees then met separately with independent legal counsel for a full review of the materials. The full Board of Trustees then reconvened and approved the management change with the Independent Trustees voting separately. The following is a discussion of the factors considered by the Board of Trustees: Nature, Extent and Quality of Services Provided by CIM . In considering the nature, extent and quality of services to be provided by CIM in the day-to-day management of the Portfolio, the Trustees discussed the high quality of services CIM proposed to provide to the Portfolio, including CIM’s management style, the integrity, capability and professional experience of CIM’s personnel and its overall resources. The Trustees recognized CIM’s track record in the investment management arena, and their depth of experience in managing equity fund assets and in managing comparable strategies. The Trustees also discussed CIM’s compliance track record. The Trustees noted that CIM had the compliance, trading and investment resources necessary for the implementation of the Portfolio’s investment objectives and strategies. The Board reviewed information relating to CIM’s operations and personnel, including among other information, biographical information on CIM’s investment supervising and professional staff and descriptions of its organization and management structure. Based upon their review of the information provided by CIM, the Trustees were satisfied with the nature, extent and quality of the services to be provided by CIM to the Portfolio. · Performance . In considering the portfolio management team’s investment experience and investment strategies, the Board noted the portfolio manager’s performance record with respect to another Calvert Fund that employs an investment process that is similar to the one that CIM’s portfolio management team would use in managing the Portfolio. Based on the foregoing information, the Trustees determined that CIM’s investment capabilities and investment strategies were appropriate for pursuing the investment objective of the Portfolio. Costs and Profitability . The Trustees received and considered the investment advisory fees for the Portfolio. The Board noted that the advisory fee would be reduced as a result of the portfolio management change. Based upon its review, the Board of Trustees determined that the advisory fee was reasonable and appropriate in light of: (1) the services provided, (2) the management fees and overall expense ratios of comparable funds, as set out in materials provided by CIM, and (3) the anticipated profitability of the Portfolio to CIM. Economies of Scale . The Board of Trustees discussed CIM’s advisory fee and determined that the fee reflects the current market environment and the competitive nature of the mutual fund industry. The Board of Trustees took into account that the Portfolio’s advisory fee contained breakpoints that reduce the advisory fee rate on assets above certain specified asset levels. Investment Advisor . Calvert Investment Management, Inc. (CIM), 4550 Montgomery Avenue, Suite 1000N, Bethesda, MD 20814, provides the Fund with investment supervision and management and office space, furnishes executive and other personnel to the Fund, and pays the salaries and fees of all Trustees who are affiliated persons of and employed by CIM. CIM has served as an investment advisor to mutual funds since the inception of the first Calvert Fund in 1976. As of September 30, 2013, Calvert was the investment advisor for 46 mutual fund portfolios and had approximately $12 billion in assets under management. CIM’s portfolio managers have been engaged in their professions for, on average, more than 20 years. They offer expertise honed through widely varied market and economic conditions, as well as an approach to investment that is informed by CIM's industry-leading analysis of corporate performance in key areas such as the environment and corporate governance. 3 Information is provided below identifying the individual who is employed by the Advisor, and who is primarily responsible for the day-to-day management of the equity portion of the Portfolio previously managed by NAP (the "Portfolio Manager"). Natalie A. Trunow is the Senior Vice President and Chief Investment Officer, Equities at CIM, and manages the day-to-day investment of a portion of the equity investments of the Portfolio. Name of Portfolio Manager Title Business Experience During Last 5 Years Role on Management Team Natalie Trunow Senior Vice President, Chief Investment Officer - Equities 2008 - Current: Senior Vice President, Chief Investment Officer - Equities 2005 - 2008: Portfolio Manager, Global Public Markets Group, General Motors Asset Management 2001 - 2005: Portfolio Manager, Global Equities Group, General Motors Asset Management Ms. Trunow has 20 years of experience in the securities industry. Portfolio Manager CIM’s directors and principal executive officers are as follows: Name and Business Address Principal Occupation Barbara J. Krumsiek Director and Chair, President and Chief Executive Officer Robert-John H. Sands Director Ronald M. Wolfsheimer Executive Vice President, Chief Financial and Administrative Officer William M. Tartikoff Senior Vice President, Secretary and General Counsel Natalie Trunow Director, Senior Vice President and Chief Investment Officer - Equities Catherine Roy Director, Senior Vice President and Chief Investment Officer, Fixed Income Alison Smith Senior Vice President- Strategic Projects, Risk Management and Chief Information Officer Bennett Freeman Senior Vice President, Sustainable Research and Policy James McGlynn Senior Vice President John Nichols Vice President Robert Enderson Vice President Patrick Faul Vice President Matthew Duch Vice President Hui Ping Ho Assistant Treasurer Susan Walker Bender Assistant Vice President, Assistant Secretary and Associate General Counsel Ivy Wafford Duke Assistant Vice President, Assistant Secretary, Deputy General Counsel and Chief Compliance Officer (Advisor and Distributor) Lancelot King Assistant Vice President, Assistant Secretary and Associate General Counsel Andrew Niebler Assistant Vice President, Associate General Counsel and Assistant Secretary Augusto Macedo Assistant Vice President, Assistant General Counsel and Assistant Secretary Stu Dalheim Vice President 4 Investment Advisory Agreement. The general terms of the Advisory Agreement between CIM and the Fund include: The services to be provided to the Fund . Investment advisory services (manage Portfolio assets and place orders for securities trades), financial, accounting, and administrative services; reports to Fund; reports and other communications to shareholders; provisions regarding Fund personnel; and personnel, office space, and facilities. General obligations of CIM . Manage the Portfolio in accordance with portfolio guidelines and restrictions under the direction of the Board. Expenses of the Portfolio . CIM will pay all salaries, expenses, and fees of the officers and directors of the Fund who are affiliated with the Advisor. Liability issues . CIM is not liable for its actions except for loss resulting from willful misfeasance, bad faith, or gross negligence in the performance of its duties on behalf of the Fund or from reckless disregard of its duties. Continuation of the Agreement . The Advisory Agreement provides for automatic termination unless its continuance is approved at least annually by: (i) a majority of the Board, including those who are not parties to the Agreement or interested persons, within the meaning of the 1940 Act, of any such party, or (ii) the holders of a majority of the outstanding shares of the Fund. The Advisory Agreement terminates automatically upon its assignment and is terminable at any time, without penalty, by the Board, CIM, or the holders of a majority of the outstanding shares of the Fund, upon 60 days’ prior written notice. Currently, the Advisory Agreement will continue until January 1, 2014 unless terminated earlier, and provided that at least annually thereafter its continuance is approved. · Compensation . The Fund will continue to pay the current advisory fee until December 1, 2013, at which time the advisory fee paid to CIM will be reduced from 0.425% on the first $500 million, 0.40% on the next $500 million and 0.35% on assets over $1 billion to 0.41% on the first $500 million, 0.385 on the next $500 million and 0.35% on assets over $1 billion. [1] Beginning on June 30, 2008, CIM voluntarily waived 0.05% of its investment advisory fee based on the average daily net assets under management by NAP in excess of $250 million. [2] This voluntary waiver was contingent upon NAP serving as sub-advisor at the rates set forth above, and will no longer continue. For the fiscal year ended September 30, 2012, CIM received an aggregate of $2,070,054 in advisory fees for the Portfolio. [1] As of September 30, 2013, the Portfolio had approximately $576 million in assets. [2] As of June 30, 2013, NAP managed approximately $245 million in equity assets of the Portfolio. This voluntary waiver did not have a material effect on the advisory fee paid by the Portfolio. 5 Annual Reports . The audited Annual Report to Shareholders of the Fund is incorporated by reference into this Information Statement. Copies of the Annual Report and the most recent semi-annual report succeeding the annual report may be obtained without charge by writing to the Fund at 4550 Montgomery Avenue, Suite 1000N, Bethesda, Maryland 20814 or by calling 800-368-2745. Delivery of Documents to Shareholders Sharing an Address . Only one Information Statement is being delivered to multiple shareholders sharing an address unless the Fund has received contrary instructions. Upon written or oral request, a separate copy of this Information Statement will be delivered to shareholders at a shared address. If you wish to receive a separate Information Statement, or wish to request a single copy of an Information Statement in the future (if you are receiving multiple copies), contact the Fund as indicated under "Annual Reports" above. 6
